This matter came on for further consideration upon the filing of a motion for an order to appear and show cause filed by Disciplinary Counsel on April 3, 2006, requesting the court to issue an order directing respondent to appear1 and show cause why he should not be found in contempt for his failure to abide by the court’s December 7, 2005 order of disbarment. On May 11, 2006, this court granted that motion and ordered respondent to file a written response on or before May 31, 2006. Respondent did not file a response and he was ordered to appear before this court on August 8, 2006. Respondent and relator appeared. On consideration thereof,
IT IS ORDERED by the court that this cause is remanded to the Board of Commissioners on Grievances and Discipline. The board shall appoint a master commissioner to hold a hearing and determine factual issues raised by Disciplinary Counsel’s motion for order to appear and show cause and at respondent’s appearance before this court on August 8, 2006. It is further ordered, sua sponte, that proceedings before this court in this case are stayed until further order of this court.
IT IS FURTHER ORDERED that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.